                  Case 19-50826-BLS              Doc 29         Filed 01/13/21      Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                                      Chapter 11

WOODBRIDGE GROUP OF COMPANIES, LLC, et                                      Case No. 17-12560 (BLS)
al.,1
                                                                            (Jointly Administered)
                           Debtor

MICHAEL GOLDBERG
                                                                            Adv. Proc. No.: 19-50826 (BLS)
                           Plaintiff
                            vs.
KIRK W. CHUBKA
                           Defendant.


                                         AFFIDAVIT OF SERVICE

STATE OF NEW YORK  )
                   ) ss.:
COUNTY OF NEW YORK )

ALISON MOODIE, being duly sworn, deposes and says:

1. I am employed as a Senior Case Manager Epiq Class Action and Claims Solutions, Inc.,2 the
   claims and noticing agent in the above-captioned proceeding. Our business address is 777
   Third Avenue, New York, New York 10017. I am over the age of eighteen years and am not
   a party to the above-captioned action.

2. On January 5, 2021, I caused to be served the “Order Assigning Adversary Proceeding to
   Mediation and Appointing Mediator,” dated January 5, 2021, [Docket No. 27] by causing
   a true and correct copy to be enclosed securely in a separate postage pre-paid envelope and
   delivered via first class mail to the following: Kirk W Chubka, 11447 Nancy Drive, Warren,
   Michigan 48093.



1        The Remaining Debtors and the last four digits of their respective federal tax identification number are as
         follows: Woodbridge Group of Companies, LLC (3603) and Woodbridge Mortgage Investment Fund 1,
         LLC (0172). The Remaining Debtors’ mailing address is 14140 Ventura Boulevard #302, Sherman Oaks,
         California 91423.


2        Epiq Class Action and Claims Solutions, Inc. acquired Garden City Group, LLC on June 15, 2018.



                                                          -1-
              Case 19-50826-BLS        Doc 29       Filed 01/13/21     Page 2 of 2




3. The envelope utilized in the service of the foregoing contained the following legend:
   LEGAL DOCUMENTS ENCLOSED. PLEASE DIRECT TO THE ATTENTION OF
   ADDRESSEE, PRESIDENT OR LEGAL DEPARTMENT.”

                                                                     /s/ Alison Moodie
                                                                     Alison Moodie
 Sworn to before me this
 6th day of January, 2021
 /s/ Regina Amporfro
 Notary Public, State of New York
 No. 01AM6064508
 Qualified in Bronx County
 Commission Expires September 24, 2021




                                              -2-
